department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number employer_identification_number release number release date date date uil legend m p q r x dear under sec_4942 and sec_4945 of the internal_revenue_code concerning grants and other expenditures awarded under the proposed procedures facts private_foundation under sec_509 p is a limited_liability_company that is wholly-owned and controlled by m and is treated as a disregarded_entity for federal tax purposes p’s purpose is to manage operate and administer the q program on behalf of m that have developed or are otherwise involved with innovative r educational initiatives funded desired programming under the q program grants of up to dollar_figurex will be awarded to grant recipients additional grants of up to dollar_figurex will be awarded to organizations organization recipient with which each grant recipient is associated with to be used as directed by the grant recipient to promote the development improvement and implementation of and provide financial support for the educational initiatives for which the grant is being awarded the grant amounts may be adjusted upwards or downwards as p determines to be in the best interest of the q under the program the organization grant funds may be remitted to the organization recipient in one or more installments over a period not longer than months m is a tax-exempt_organization under sec_501 of the code and is classified as a q is a grant program designed to award funding to support individuals and organizations we have considered your ruling_request dated date requesting rulings initial screening of all application materials submitted will be conducted by two the application process requires individuals interested in being selected for q to submit to m anticipates awarding grants to synagogues colleges universities r community centers nursing homes assisted living facilities and senior centers m states that some recipients may also be private_foundations and other non tax-exempt organizations in addition m states that individual and organization grants may be awarded for educational initiatives operating outside of the united_states and grant recipients are eligible to apply for multi-year follow-up grants to fund operations and or expansion of the programs p the following application materials a detailed current resume setting forth work experience education and past and present involved with such desired programming a detailed description of the program for which the applicant seeks a grant and at least one letter of recommendation in support of the applicant’s application preferably from a person or persons familiar with the applicant’s involvement with such programming coordinators of q the program coordinator will review the materials for eligibility and may also interview the applicant application materials are then forwarded to a selection committee for further review the selection committee will valuate each applicant’s eligibility based on the following criteria a whether the applicant had previously established and or been involved with such desired programming as well as applicant’s history with such programming and the innovate nature and success of such programming prior programming criteria b whether the applicant has a strong work history and has demonstrated a strong interest in and or familiarity or involvement with the r religion and or r culture and heritage and or issues and concerns of particular interest to senior citizens will make further inquiries to become reasonably assured that the organization grant will be used for the purposes for which such grant is awarded given q’s primary purpose more weight will be given to prior programming criteria however q is open to all races faiths and religions the selection committee will make its recommendation to p as to whether an applicant and its programming should be awarded grants under q q will be advertised principally on p’s website and any website that may be created for q as well as by word-of-mouth and recommendations of persons involved with family education or senior programming any applicant who is related to by blood or marriage to any individual or organization that is directly or indirectly affiliated with any director officer_or_employee of m or p or any member of the selection committee is ineligible to receive any grant under q each grant and organization recipient is required to enter into a grant letter with p the grant letter sets forth that the individual and organization grants are being awarded under the express condition of full compliance by the grant recipient the obligations terms conditions rules and requirements of the program including that organization grants may only be used for or in connection with the development improvement implementation and the financial support of the funded desired programming in turn each recipient must furnish to p at least annually written reports setting forth a for organization recipients requiring expenditure_responsibility the selection committee whether and to what extent the goals of the funded desired programming are being met b how the grant monies are being spent in connection with such funded desired programming c significant events occurrences successes and failures arising in connection with such funded desired programming d the short-term and long-term goals of the funded desired programming e his her formal evaluation of q and f such other information that a program coordinator or other representative of p requests in connection with q and the funded desired programming in addition the grant letter provides that each recipient shall keep and maintain financial records to adequately reflect and account for_the_use_of the grant funds maintain its qualification as a tax-exempt_organization under sec_501 of the code and the regulations thereunder in the case where the organization recipient is a private_foundation or non-tax-exempt organization expenditure_responsibility recipient p will require that the grant letter be signed by an appropriate officer director or trustee of the organization recipient and that the organization repay any portion of the organization grant which is not used for the purpose for which such grant was awarded submit full and complete annual or if requested by p more frequent reports on the matter in which the funds are spent and the progress made in accomplishing the purposes of the grant maintain records of receipts and expenditures and to make its books_and_records available to p at reasonable times and not use any of the funds to carry on propaganda or otherwise to attempt to influence legislation within the meaning of sec_4945 of the code influence the outcome of any specific public election or to carry on directly or indirectly any voter registration drive within the meaning of sec_4945 of the code make any grant which does not comply with the requirements of sec_4945 or of the code or undertake any activity for non-charitable purposes confirm that the grant monies are being properly used in support of the funded desired programming and otherwise ensure that all of the terms and requirements of the grant letter are being satisfied as well as to receive feedback on the funded desired programming the grant letter provides that p may in its sole discretion take any and all such reasonable and appropriate steps including legal action to compel such compliance including requiring the return of all or any portion of the grant funds previously remitted to the grant recipient or withholding of payment of any portion of the grant no previously remitted also such non- compliance shall render the grant recipient ineligible for any follow-up grant or other future funding or grants under q recipients may also be eligible for an additional grant to continue or expand operations of funded desired programming p indicates that if a follow-up grant is awarded it will exercise expenditure_responsibility where required rulings requested each applicable program coordinator or other representative of p will maintain records to you have requested the following rulings any amount to be awarded or expended under q including without limitation an individual grant organization grant and follow-up grant or other_amounts remitted to an organization recipient that is either a i non-operating foundation to the extent that the distribution requirement and adequate_records requirements are satisfied and ii foreign recipient to the extent that p in accordance with sec_53 a - a of the regulations and revproc_92_94 1992_2_cb_507 receives either a determination_letter from the service that the foreign recipient is a public charity or a private_operating_foundation or an affidavit from the foreign recipient that it is an organization described in sec_509 or or j of the code will constitute qualifying distributions within the meaning of sec_4942 any amount to be awarded or expended under q including without limitation an individual grant organization grant and follow-up grant which will not otherwise constitute an individual travel study grant will not constitute a taxable_expenditure within the meaning of sec_4945 of the code including any organization grant follow-up grant or other_amounts remitted to an organization recipient that is a i foreign recipient to the extent that p in accordance with sec_53_4945-5 of the regulations and revproc_92_94 1992_2_cb_507 receives either a determination_letter from the service that the foreign recipient is an organization described in sec_509 or of the code or an affidavit from the foreign recipient that it is an organization described in sec_509 or and ii a foreign recipient that is not so described and that is according to good_faith determination an organization described in sec_501 c to the extent p exercises expenditure_responsibility as prescribed by sec_4945 and the regulations thereunder with respect to such organization law sec_170 of the code defines the term charitable_contribution to include a contribution to or for_the_use_of a corporation trust or any community chest fund or foundation organized and operated exclusively for charitable educational or other specified purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for religious charitable educational or other specified exempt purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual and which does not engage in proscribed legislative or political activities sec_1_501_c_3_-1 of the income_tax regulations provides that the term charitable is used in code sec_501 in its generally accepted legal sense and includes the advancement of education sec_1_501_c_3_-1 of the regulations provides that the term educational includes the instruction or training of the individual for the purpose of improving or developing his capabilities or the instruction of the public on subjects useful to the individual and beneficial to the community sec_4942 of the code defines a qualifying_distribution as a any amount_paid to accomplish one or more purposes described in sec_170 other than any contribution to i an organization controlled by the foundation or one or more disqualified persons or ii a private_foundation which is not an operating_foundation except as otherwise provided or b any amount_paid to acquire an asset used directly in carrying out one or more purposes described in sec_170 sec_4942 of the code requires that the transferor private_foundation in order to have a qualifying_distribution for its grant to another private_foundation must have adequate_records to show that the transferee private_foundation in fact makes a qualifying_distribution that is equal to the amount of the transfer received and that is paid out of the transferee's own corpus within the meaning of sec_4942 sec_53_4942_a_-3 of the foundation and similar excise_taxes regulations defines the term qualifying_distribution in relevant part to mean any amount including program related investments and reasonable and necessary administrative expenses paid to accomplish one or more purposes described in code sec_170 or sec_170 other than any contribution to a private_foundation which is not an operating_foundation or to an organization controlled directly or indirectly by the contributing private_foundation or one or more disqualified persons with respect to such foundation sec_53_4942_a_-3 of the regulations allows a foundation to treat a grant to a foreign organization as a grant to a public charity if the foundation makes a good_faith determination that the organization would satisfy the requirements of sec_509 or of the code sec_4945 and sec_4945 of the code impose excise_taxes to be paid_by a private_foundation that makes a taxable_expenditure as defined in sec_4945 sec_4945 of the code provides that a taxable_expenditures includes any amount_paid or incurred by a private_foundation to carry on propaganda or otherwise to attempt to influence legislation within the meaning of sec_4945 except as provided in sec_4945 to influence the outcome of any specific public election or to carry on directly or indirectly any voter registration drive a grant to an individual for travel study or similar purposes by such individual unless such grant satisfies the requirements of sec_4945 a grant to an organization unless a the grantee is described in paragraph or of sec_509 of the code or is an exempt_operating_foundation as defined in sec_4940 or b the foundation exercises expenditure_responsibility over the grant in accordance with sec_4945 or for any purpose other than one specified in sec_170 sec_4945 of the code provides that sec_4945 shall not apply to an individual grant awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance by the secretary if it is demonstrated to the satisfaction of the secretary that the purpose of the grant is to achieve a specific objective produce a report or other similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-5 of the regulations provides that for purposes of section sec_4945 of the code provides that a private_foundation will be considered to sec_53_4945-5 of the regulations provides that the term taxable_expenditure exercise expenditure_responsibility if it exerts all reasonable efforts and establishes adequate procedures to see that the grant is spent solely for the purpose for which it was made to obtain full and complete reports from the grantee on how the funds are spent and to make full and detailed reports with respect to such expenditures to the commissioner includes any amount_paid or incurred by a private_foundation as a grant to an organization other than an organization described in sec_509 or unless the private_foundation exercises expenditure_responsibility with respect to such grant in accordance with sec_4945 of the code d of the code an organization will be treated as a sec_509 organization if it is an organization described in sec_170 however a grant to such an organization must be make exclusively for charitable purposes described in sec_170 considered to be exercising expenditure_responsibility under sec_4945 as long as it exerts all reasonable efforts and establishes adequate procedures to see that the grant is spent solely for the purpose for which made to obtain full and complete reports from the grantee on how the funds are spent and to obtain full and detailed reports with respect to such expenditures to the commissioner sec_53_4945-5 of the regulations requires that the private_foundation conduct a pre- grant limited inquiry concerning the potential grantee such inquiry should be complete enough to give a reasonable man assurance that the grantee will use the grant for the proper purposes the inquiry should concern itself with matters such as a the identity prior history and experience if any of the grantee organization and its managers and b any knowledge which the private_foundation has based on prior experience or otherwise of or other information which is readily available concerning the management activities and practices of the grantee organization responsibility requirements of sec_4945 a private_foundation must require that each grant to an organization with respect to which expenditure_responsibility must be exercised under this section be made subject_to a written commitment signed by an appropriate officer director or trustee of the grantee organization such commitment must include an agreement by the grantee sec_53_4945-5 of the regulations provides that in order to meet the expenditure sec_53_4945-5 of the regulations provides that a private_foundation will be i ii iii iv to repay any portion of the amount granted which is not used for the purposes of the grant to submit full and complete annual reports on the manner in which the funds are spent and the progress made in accomplishing the purposes of the grant except as provided in paragraph c of this section to maintain records of receipts and expenditures and to make its books_and_records available to the grantor at reasonable times and not to use any of the funds-- a to carry on propaganda or otherwise to attempt to influence legislation within the meaning of sec_4945 b to influence the outcome of any specific public election or to carry on directly or indirectly any voter registration drive within the meaning of sec_4945 c to make any grant which does not comply with the requirements of sec_4945 or or d to undertake any activity for any purpose other than one specified in sec_170 a private foundation’s expenditures will be treated as qualifying distributions under sec_52 b v of the regulations provides in relevant part that any payment the agreement must also clearly specify the purposes of the grant such purposes may include contributing for capital endowment for the purchase of capital equipment or for general support provided that neither the grants nor the income therefrom may be used for purposes other than those described in sec_170 which constitutes a qualifying_distribution under sec_4942 of the code will not be treated as a taxable_expenditure under sec_4945 analysis sec_4942 of the code only if they are made to further religious charitable educational or other purposes stated in sec_170 m’s amended and restated certificate of incorporation provides that m is organized and operated exclusively for charitable religious scientific literary and educational_purposes in addition the q program provides individuals or organizations with funds to develop and pursue educational initiatives the q programs advance education and therefore further a charitable purpose within the meaning of sec_170 and sec_501 see sec_1_501_c_3_-1 of the regulations revproc_92_94 c b would constitute qualifying distributions under sec_4942 in addition such grants would not be taxable_expenditures under sec_4945 and would not require expenditure_responsibility by virtue of sec_4945 of the code with respect to any organization grants or other_amounts remitted under q to an organization recipient that is a non-operating foundation such grant or other_amounts would constitute qualifying distributions of m for purposes of sec_4942 to the extent that the requirements of sec_4942 are satisfied in addition the grants will not be considered taxable_expenditures under sec_4945 of the code and sec_53_4945-6 of the regulations because the grants further charitable purposes under sec_170 and do not otherwise constitute an individual travel study grant with respect to grants to foreign organizations and u s organizations that are not public_charities p will exercise expenditure_responsibility within the meaning of sec_4945 and sec_4945 of the code accordingly such distributions and expenditures will not constitute taxable_expenditures for purposes of sec_4945 of the code rulings generally grants made to united_states public_charities and foreign equivalents see based on the facts and circumstances as described above we rule that any amount to be awarded or expended under q including without limitation an individual grant organization grant and follow-up grant or other_amounts remitted to an organization recipient that is either a i non-operating foundation to the extent that the distribution requirement and adequate_records requirements are satisfied and ii foreign recipient to the extent that p in accordance with sec_53 a - a of the regulations and revproc_92_94 1992_2_cb_507 receives either a determination_letter from the service that the foreign recipient is a public charity or a private_operating_foundation or an affidavit from the foreign recipient that it is an organization described in sec_509 or or j of the code will constitute qualifying distributions within the meaning of sec_4942 any amount to be awarded or expended under q including without limitation an individual grant organization grant and follow-up grant which will not otherwise constitute an individual travel study grant will not constitute a taxable_expenditure within the meaning of sec_4945 of the code including any organization grant follow-up grant or other_amounts remitted to an organization recipient that is a i foreign recipient to the extent that p in accordance with sec_53_4945-5 of the regulations and revproc_92_94 1992_2_cb_507 receives either a determination_letter from the service that the foreign recipient is an organization described in sec_509 or of the code or an affidavit from the foreign recipient that it is an organization described in sec_509 or and ii a foreign recipient that is not so described and that is according to good_faith determination an organization described in sec_501 to the extent p exercises expenditure_responsibility as prescribed by sec_4945 and the regulations thereunder with respect to such organization your request for advanced approval under sec_4945 of the code of the proposed this ruling will be made available for public inspection under sec_6110 of the code procedures for awarding such grants by p will be issued under separate cover after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice code provides that it may not be used or cited by others as precedent there will be no material changes in these facts because it could help resolved questions concerning your federal_income_tax status this ruling should be kept in your permanent records this ruling is directed only to the organization that requested it sec_6110 of the this ruling is based on the facts as they were presented and on the understanding that if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter enclosure notice debra j kawecki manager exempt_organizations technical group sincerely s
